Labauve, J.
The plaintiff instituted this suit on the 24th December, 1864, claiming of the defendants, who are non-residents, the sum of $1,760, with interest, and garnisheeing, at the same time, Baur, Garner & Harrison.
This case presents, in all respects, the same pleadings, services, issues, defences and questions as in the suit of C. & T. Schindler against the same defendants and garnishees, No. 745, in this Court, and just decided: both cases were tried together here, and for the same reasons'given in the decision of said case, we must render the following decree :
It is therefore ordered and decreed, that thq judgment appealed from be so modified as not to make the said garnishees liable for more than they have in hand, say $2,869 76, to be proportionably distributed between said two concurrent attaching creditors; and that, as amended, the said judgment be affirmed, the appellees to pay the costs of appeal.